Case 3:17-cv-04538-AET-LHG Document 47 Filed 08/28/20 Page 1 of 5 PagelD: 181

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

No. 3:17-cv-04538-AET-LHG

v,

JAMES M. FARINELLA, et al.,

Defendants.

 

 

FINAL JUDGMENT AS TO
DEFENDANT INTEGRATED CAPITAL PARTNERS, INC.

The Securities and Exchange Commission having filed a Complaint and Defendant
Integrated Capital Partners, Inc. (“Defendant”) having entered a general appearance; consented
to the Court’s jurisdiction over Defendant and the subject matter of this action; consented to
entry of this Final Judgment; waived findings of fact and conclusions of law; and waived any
right to appeal from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 9(a)(1) and
9(a)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78], by,
directly or indirectly, by using the mails or any means or instrumentality of interstate commerce,
or of any facility of any national securities exchange, or any member of a national securities

exchange:
Case 3:17-cv-04538-AET-LHG Document 47 Filed 08/28/20 Page 2 of 5 PagelD: 182

(a) For the purpose of creating a false or misleading appearance of active trading in
any security other than a government security, or a false or misleading appearance with
respect to the market for any such security:
1. Effecting any transaction in such security which involves no change in
beneficial ownership thereof; or
2. Entering an order or orders for the purchase or sale of such security with
the knowledge that an order or orders of substantially the same size, at
substantially the same time, and at substantially the same price, for the
sale or purchase of any security, has been or will be entered by or for the
same or different parties; or

(b) Effecting, alone or with one or more other persons, a series of transactions in any

security other than a government security or in connection with any security-based swap

agreement with respect to such security creating actual or apparent active trading in such
security, or raising or depressing the price of such security, for the purpose of inducing
the purchase or sale of such security by others.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).
_Case 3:17-cv-04538-AET-LHG Document 47 Filed 08/28/20 Page 3 of 5 PagelD: 183

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Exchange Act [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c) promulgated thereunder
[17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the
mails, or of any facility of any national securities exchange, in connection with the purchase or
sale of any security:

(a) to employ any device, scheme, or artifice to defraud; or

(b) to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Hl.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Sections 17(a)(1) and 17(a)(3) of the
Securities Act of 1933 (the “Securities Act’) [15 U.S.C. § 77q(a)] by, directly or indirectly, in
the offer or sale of any security, by the use of any means or instruments of transportation or
communication in interstate commerce or by use of the mails:

(a) to employ any device, scheme, or artifice to defraud; or

(b) to engage in any transaction, practice, or course of business which operates or
Case 3:17-cv-04538-AET-LHG Document 47 Filed 08/28/20 Page 4 of 5 PagelD: 184

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently barred from participating in an offering of penny stock, including engaging in
activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
attempting to induce the purchase or sale of any penny stock. A penny stock is any equity
security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the
Exchange Act [17 C.F.R. § 240.3a51-1],

Vv.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the
Consent is incorporated herein with the same force and effect as if fully set forth herein, and that
Defendant shall comply with all of the undertakings and agreements set forth therein

VI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.
Case 3:17-cv-04538-AET-LHG Document 47 Filed 08/28/20 Page 5 of 5 PagelD: 185

VU.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

s,

aw - ¢ . LI “\
. Anne. o A071 del pp?

Hon. Anne E. Thompson

UNITED STATES DISTRICT JUBGE

 

yy :
Dated: (Lig Meee
G

 
